Order of county judge of Kings county acting as surrogate, directing executrix to account, and order denying motion lor reargument, reversed upon the law and the facts, "without costs, and proceedings transferred to the Supreme Court, Special Term, Kings county, for determination upon a new hearing. Whether the 'petitioner is barred from maintaining these proceedings because of failure to file a claim against the estate, cannot be determined upon the printed papers submitted. The contention of the petitioner that Ms claim was allowed by the executrix cannot be determined upon the language of the stipulation as to transfer tax proceedings. Whether the individual executrix, now deceased, who is said to have conducted those proceedings, admitted the claim of the petitioner does not appear. Evidently she did not pay the claim. Whether such admission, if made, has any binding effect upon the estate or upon the surviving executrix, can only be determined upon examination of the proceedings. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.